VOIGT, Justice,
dissenting,
with which KITE, Justice, joins.
[¶ 18] I respectfully dissent. I believe the record is adequate for us to determine that the district court sufficiently considered the factors from Application of Allied Fidelity Ins. Co., 664 P.2d 1322 (Wyo.1983). A hearing was conducted and factors were considered. In addition, there was a partial, yet substantial, remission, which indicates that the district court was not acting out of vindictiveness. Beyond that, I would add another factor to the Application of Allied Fidelity Ins. Co. list; where the violation is not a mere technicality, the district court may decline to set aside a forfeiture for the purpose of deterring the defendant and others from future violations. See Accredited Sur. & Cas. Co. v. United States, 723 F.2d 368, 370 (4th Cir.1983) and State v. Hedrick, 204 W.Va. 547, 514 S.E.2d 397, 407 (1999). If we narrowly focus on the actual pecuniary loss to the State, what is to deter the defendant, or others in similar cireumstances, from failing to appear for court hearings?